DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19-22, 25-28, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by URA NORITAKE JP2012006463A.

Regarding claim 19, URA NORITAKE discloses 
A power conversion device (See Fig. 2, item 11) to convert power supplied from a power supply (“DC Power”) into power supplied to a motor (Item 12) including windings of n phases, n being an integer equal to or greater than 3 (Fig. 2 shows a three phase 
a second inverter (SW2 and SW4 make a second inverter) connected to a second end of the winding of each phase (Fig. 2 shows items SW2 and SW4 are connected to a second end of windings U, V, and W), and including n legs (There are three legs comprises of switches SW2 and SW4) (See para 0028 and 0029); and 
at least two drivers (Items 36u and 36v) to drive n H bridges including the windings of n phases, the n legs of the first inverter, and the n legs of the second inverter; wherein each of the n H bridges is connected to any one of the at least two drivers (Items 36u and 36v each connected to each of the n H bridges as shown in Fig. 2 to drive the windings using the legs of the inverters. See para 0027, 0028, 0030 and 0042-0044).  

Regarding claim 20, URA NORITAKE discloses 
, wherein at least one driver among the at least two drivers includes: a first driver (Item 36u) connected to a low side switch element (Item SW3) and a high side switch element (SW1) in a leg of the first inverter of an H bridge (Item 22u) to supply the low side switch element and the high side switch element with a control signal (Item 36u sends a control signal to each gate of the switches as shown in Fig. 2) to control switching operation of the low side switch element and the high side switch element; and a second driver (Item 36v) connected to a low side switch element (Item SW4) and a high side switch element 

Regarding claim 21, URA NORITAKE discloses 
, wherein each of the at least two drivers includes:  Preliminary Amendment Page 5 of 12a first driver connected to a low side switch element and a high side switch element in a leg of the first inverter of an H bridge to supply the low side switch element and the high side switch element with a control signal to control switching operation of the low side switch element and the high side switch element; and a second driver connected to a low side switch element and a high side switch element in a leg of the second inverter of the H bridge to supply the low side switch element and the high side switch element with a control signal to control switching operation of the low side switch element and the high side switch element. (See claim 20 rejection for detail)  

Regarding claim 22, URA NORITAKE discloses 
, wherein each of the first driver and the second driver is a pre-driver. (See para 0042)  

Regarding claim 25, URA NORITAKE discloses 
, wherein the at least two drivers are n drivers connected to the n H bridges, and the n drivers drive the n bridges, respectively. (See para 0042)  

Regarding claim 26, URA NORITAKE discloses 
, wherein each of the n drivers includes: a first driver connected to a low side switch element and a high side switch element in a leg of the first inverter of an H bridge to supply the low side switch element Preliminary Amendment Page 7 of 12and the high side switch element with a control signal to control switching operation of the low side switch element and the high side switch element; and a second driver connected to a low side switch element and a high side switch element in a leg of the second inverter of an H bridge to supply the low side switch element and the high side switch element with a control signal to control switching operation of the low side switch element and the high side switch element. (See claim 20 rejection for detail)  

Regarding claim 27, URA NORITAKE discloses 
, wherein each of the first driver and the second driver in the at least one driver among the n drivers is a pre-driver. (See para 0042)  

Regarding claim 28, URA NORITAKE discloses, wherein each of the first driver and the second driver in each of the n drivers is a pre-driver. (See para 0042)

Regarding claim 35, URA NORITAKE discloses 
 A motor module (See Fig. 2) comprising: the motor; and the power conversion device disclosed in claim 19. (See claim 19 rejection for detail)  

Regarding claim 36, URA NORITAKE discloses 
See claim 35 rejection for detail)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over URA NORITAKE JP2012006463A in a view of Takeuchi US Patent No. 8,519,658 B2.

Regarding claim 23, URA NORITAKE is silent about “wherein the first driver includes: a first boost driving circuit to supply the high side switch element with a control signal to control switching operation of the high side switch element in a leg of the first inverter of an H bridge, a voltage level of the control signal being higher than a voltage level of the power supply; and a first driving circuit to supply the low side switch element with a 

Regarding claim 23, Takeuchi discloses wherein the first driver includes: a first boost driving circuit (See Fig. 19A, item 695u) to supply the high side switch element (Item A1) with a control signal to control switching operation of the high side switch element in a leg (A1 and A4) of the first inverter of an H bridge (Item 690u), a voltage level of the control signal being higher than a voltage level of the power supply (VS+) (See column 11, lines 4-37); and a first driving circuit (u2L DRIVE) to supply the low side switch element with a control signal to control switching operation of the low side switch element in the leg of the first inverter, and the second driver includes: a second boost driving circuit (See Fig. 19B, item 695v) to supply the high side switch element (Item A1) with a control signal to control switching operation of the high side switch element in a leg (A1 and A4) of the second inverter of an H bridge (Item 690v), a voltage level of the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a first boost driving circuit and a second boost driving circuit as disclosed by Takeuchi in URA NORITAKE’s teachings to raise the gate potentials in order to drive the gate of the transistors as disclosed in column 11, lines 10-37.

Regarding claim 24, URA NORITAKE discloses wherein the first driver includes: a first driving circuit (Item 36u) to supply the high side switch element (Item SW1) with a control signal to control switching operation of the high side switch element in a leg of the first inverter of an H bridge (Item 22u); and a second driving circuit (Item 36u is also a third driving circuit) to supply the low side switch element (Item SW3) with a control signal to control switching operation of the low side switch element in the leg of the first inverter (Item 22u is a part of the first inverter), and the second driver includes: a third driving circuit (Item 36v) to supply the high side switch element (Item SW1) with a 

URA NORITAKE does not explicitly say “wherein the high side switch element connected to the first driver and the high side switch element connected to the third driver are P-channel transistors, and the low side switch element connected to the second driver and the low side switch element connected to the fourth driver are N-channel transistors.” 

Regarding claim 24, Takeuchi discloses wherein the high side switch element (See Fig. 19A, item A1) connected to the first driver (Item u1) and the high side switch (Item A1) element connected to the third driver (Item w1) are P-channel transistors, and the low side switch element connected to the second driver and the low side switch element connected to the fourth driver are N-channel transistors. (See column 11, lines 4-37)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use P-channel and N-channel transistors as disclosed by Takeuchi in URA NORITAKE’s teachings to flow current from source to drain. Transistors are normally constructed using P-channel and N-channel.

Regarding claim 29, a combination of URA NORITAKE and Takeuchi discloses, wherein the first driver in the at least one driver among the n drivers (Fig. 19 shows three driver circuits) includes: a first boost driving circuit to supply the high side switch element with a control signal to control switching operation of the high side switch element in a leg of the first inverter of an H bridge, a voltage level of the control signal being higher than a voltage level of the power supply; and a first driving circuit to supply the low side switch element with a control signal to control switching operation of the low side switch element in the leg of the first inverter; and the second driver in the at least one driver includes: a second boost driving circuit to supply the high side switch element with a control signal to control switching operation of the high side switch element in a leg of the second inverter of an H bridge, a voltage level of the control signal being higher than a voltage level of the power supply; and a second driving circuit to supply the low side switch element with a control signal to control switching operation of the low side switch element in the leg of the second inverter; wherein Preliminary Amendment Page 8 of 12 the high side switch element connected to the first driver and the high side switch element connected to the second driver are N-channel transistors, and the low side switch element connected to the first driver and the low side switch element connected to the second driver are N-channel transistors. (See claim 23 rejection for detail)

Regarding claim 30, a combination of URA NORITAKE and Takeuchi discloses, wherein the first driver in each of the n drivers includes: a first boost driving circuit to supply the high side switch element with a control signal to control switching operation of the high side switch element in a leg of the first inverter of an H bridge, a voltage level (See claim 23 rejection for detail)

Regarding claim 31, a combination of URA NORITAKE and Takeuchi, wherein the first driver in the at least one driver among the n drivers includes:  Preliminary AmendmentPage 9 of 12a first driving circuit to supply the high side switch element with a control signal to control switching operation of the high side switch element in a leg of the first inverter of an H bridge; and a second driving circuit to supply the low side switch element with a control signal to control switching operation of the low side switch element in the leg of the first inverter; and the second driver in the at least one driver includes: a third driving circuit to supply the high side switch element with a control signal to control switching operation of the high side (See claim 24 rejection for detail) 

Regarding claim 32, a combination of URA NORITAKE and Takeuchi wherein the first driver in each of the n drivers includes: a first driving circuit to supply the high side switch element with a control signal to control switching operation of the high side switch element in a leg of the first inverter of an H bridge; and a second driving circuit to supply the low side switch element with a control signal to control switching operation of the low side switch element in the leg of the first inverter, and the second driver in each of the n drivers includes: a third driving circuit to supply the high side switch element with a control signal to control switching operation of the high side switch element in a leg of the second inverter of an H bridge; and  Preliminary Amendment Page 10 of 12a fourth driving circuit to supply the low side switch element with a control signal to control switching operation of the low side switch element in the leg of the second inverter; wherein the high side switch element connected to the first driver and the high side switch element connected to the third driver are P-channel transistors, and the low side switch element connected to the second driver and the low side switch element connected to the fourth driver are N-channel transistors. (See claim 24 rejection for detail)

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over URA NORITAKE JP2012006463A in a view of MORI US Pub. No. 2016/0325777 A1.
Regarding claim 33, URA NORITAKE is silent about “a control circuit to control the at least two drivers and detect a fault of at least one of the at least two drivers, wherein when the fault of the at least one is detected, the control circuit switches a control mode from n-phase current flow control of flowing current through the windings of n phases to m-phase current flow control, m being an integer equal to or greater than 2 and smaller than n, of flowing current through windings of m phases other than windings included in an H bridge connected to the broken driver among the at least two drivers.”

Regarding claim 33, MORI discloses a control circuit (See Fig. 4, item 31a) to control the at least two drivers (Items 41A and 41B) and detect a fault of at least one of the at least two drivers, wherein when the fault of the at least one is detected, the control circuit switches a control mode from n-phase current flow control of flowing current through the windings of n phases to m-phase current flow control, m being an integer equal to or greater than 2 and smaller than n, of flowing current through windings of m phases other than windings included in an H bridge (Items 42A or 42B) connected to the broken driver among the at least two drivers. (See para 0062, and 0078-0082. When abnormality occurs such as open-circuit failure, the current inherently flows to less than three phases)



Regarding claim 34, a combination of URA NORITAKE and MORI discloses a control circuit to control the n drivers (Items 41A and 41B) and detecting a fault of at least one of the n drivers, wherein when the fault of the at least one is detected, the control circuit switches a control mode from n-phase current flow control of flowing current through the windings of n phases to m-phase current flow control, m being an integer equal to or greater than 2 and smaller than n, of flowing current through windings of m phases other than windings included in an H bridge connected to the broken driver among the n drivers. (See claim 33 rejection for detail)  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846